Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes that Claims 1 and 5 have been amended, and Claim 7 cancelled.
The amendment filed 12/16/2021 is rejected under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments filed 12/16/2021 with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Claims 2-4 and 6 are rejected as being dependent upon a rejected claim.



Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 1 and 5, the phrase “opposite side portions” of the first and second brace members renders the claims indefinite because it is unclear what structure is encompassed by the phrase “opposite side portions”.  How many side portions does a brace member have?  Where are these side portions located?
Claims 2-4 and 6 are rejected as being dependent upon a rejected claim.

Claim Interpretation
For the purposes of examination, “opposite side portions” of the first and second brace member will be interpreted as the portion of the braces below the dashed line:

    PNG
    media_image1.png
    355
    406
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    397
    436
    media_image2.png
    Greyscale

Annotated Figs. 1 and 2

The specification filed 8/10/2020 states that “Opposite lower ends of the arch structure of the tensioning member include holes 48” ([pg. 6]); a lower end portion of the tensioning member is therefore being interpreted as the portion of the tensioning member below the dashed line in the figure above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 4,178,668).
Regarding Claim 1, George teaches:
a first brace member (semi-circular collar 20 [2:45]) structured to be fitted onto the exterior of one of the drainage pipe sections or to the connecting portion of the collecting basin (inner surface generally complementary with the outer surface of the pipe to be joined [2:44-46]) and the first brace member including opposite side portions (see Annotated George Fig. 2, below);
a second brace member (semi-circular bracket 30 [2:54]) structured to be fitted to the exterior of an adjacent one of the sections of drainage pipe (interior surface which is adapted to complementary engage the exterior surface of the section of a pipe 2:56-58]) and the second brace member including opposite side portions (see Annotated George Fig. 2, below);
a tensioning member pivotably fitted to the opposite side portions of the second brace member at first and second axial pivotal connections (yoke 45 is pivotally secured to saddle 30 by bolts 52 and 54 [3:7-8]), and the tensioning member including opposite lower end portions extending beyond the first and second axial pivotal connections (see Annotated George Fig. 2, below), and the tensioning member further including an elongate lever bar attached to a top portion of the tensioning member (actuating arm 60 extends vertically from the yoke [3:14-16], see George Fig. 1, below) for moving the opposite lower end portions of the 
at least two tension straps connecting between the lower end portions of the tensioning member and the first brace member (threaded rod 68 [3:30] of crank assembly 80 which connects arms 48 and 49 of the yoke to collar 20 at opposite sides [3:17-18]), whereupon the single operational movement of the tensioning member (yoke 45 is pivoted [4:3]) creates increased tension of the tension straps (pivoting of yoke moves a pin of crank assembly, exerting an axial joining force through crank assembly 80 [4:5-8] (i.e. axial force in assembly 80 creates tension in rods 68)) and a pulling force between the first brace member and the second brace member (axial joining force is transferred to shoulder 21 of pipe 12 [4:7-9] (i.e. joining force is transferred first to collar 20 then to shoulder 21 of pipe 12)), thereby urging the two sections of pipe together or the adjacent one of the sections of corrugated drainage pipe and the connecting port of the collecting basin together (this movement will bring the pipe sections into sealing engagement [4:11-12]) by the single operational movement of the tensioning member (yoke 45 is pivoted… This movement [4:3-11]).

    PNG
    media_image3.png
    527
    789
    media_image3.png
    Greyscale

Annotated George Fig. 2


    PNG
    media_image4.png
    407
    657
    media_image4.png
    Greyscale

Annotated George Fig. 3


    PNG
    media_image5.png
    594
    585
    media_image5.png
    Greyscale

George Fig. 1


George does not explicitly teach the tool being used on corrugated pipe, or any part of the tool sized to fit corrugated pipe.  George does disclose that the pipe tool can be provided to the user in several sizes, with the size corresponding approximately to the diameter of the pipe to be installed ([3:51-54]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the dimensions of the tool depending on the particular application and pipe size and geometry (including sizing the tool for corrugated pipes), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable form or proportions involves only routine skill in the art.  MPEP 2144.05 (II-A).


George does not explicitly teach any part of the tool sized to fit corrugated pipe, but does disclose that the pipe tool can be provided to the user in several sizes, with the size corresponding approximately to the diameter of the pipe to be installed ([3:51-54]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the dimensions of the tool depending on the particular application and pipe size and geometry (including sizing the tool for corrugated pipes), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable form or proportions involves only routine skill in the art.  MPEP 2144.05 (II-A).

Regarding Claim 4, George discloses the limitations of Claim 1, as described above, and further teaches the second brace member (bracket 30 [2:54]) includes an inner edge that is sized and configured for congruent fit about at least a portion of the exterior structure of the adjacent one of the sections of drainage pipe (bracket 30 is similar in configuration to collar 20 and has an interior surface which is adapted to complementary engage the exterior surface or outer diameter of the section of a pipe [2:55-58]).
George does not explicitly teach any part of the tool sized to fit corrugated pipe, but does disclose that the pipe tool can be provided to the user in several sizes, with the size 

Regarding Claim 5, George discloses the limitations of Claim 1, as described above, and further teaches the first brace member includes ear members (pivot socket 70 [3:32]) extending outwardly from the opposite side portions of the first brace member (ears are on opposite side portions, extending outwardly toward bracket 30, see Annotated George Fig. 5, below), and each of the ear members being structured for attachment of one of the tension straps thereto (pivot socket 70 has an internal bore which receives the one end of threaded rod 68 [3:32-34]).

    PNG
    media_image6.png
    387
    456
    media_image6.png
    Greyscale

Annotated George Fig. 5

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over George (US 4,178,668) in view of Basiliere (US 8,365,377).
Regarding Claim 3, George discloses the limitations of Claim 1, as described above, and further teaches the first brace member including an inner edge (collar 20 has an interior surface which is adapted to complementary engage the exterior surface or outer diameter of the section of a pipe [2:55-58]).  George does not explicitly teach the inner edge of the first brace member is sized and configured for congruent fit around at least a portion of the connecting port of the collecting basin.
Basiliere is also concerned with pipe joining tools and teaches such a tool to include joining all forms of fluid transporting structures, including straight pipe sections, cylindrical pipes, couplings, fittings, joints, ect ([1:27-30]).  Basiliere further discloses that two joined pipes may be a corrugated pipe and a corrugated coupling requiring no fluid seal, such as for drainage water ([3:30-32]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the expanded definition of “pipe” of Basiliere to the pipe tool of George in order to increase the scenarios in which the tool can reasonably be used (i.e. instead of George’s pipe tool solely joining two straight sections of pipe, Basiliere teaches .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Duensing’s PVC Pipe Assembly Tool (US 2005/0183255) recites a horseshoe-shaped member, along with a lever, and two chains which assist in pulling two pipes together.  Evans (US 3,471,919) also has a handle fixedly attached to a yoke which is in turn pivotably attached to a semi-circular brace, and either rigid bars or a chain to pull the pipes.  Price’s Pipe Joining Method (US 3,938,234) uses a lever and rope as his tensioning member, but does not use C-shaped brace members.  Doty (US 3,710,427) teaches a collar puller for a metal pipe with a lever which advances the collars with a ratcheting action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723